DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Regarding claim 8, applicant argues that Otagawa et al in view of Watanabe does not teach “an intensity of a Rayleigh wave response generated in the first acoustic wave resonator is smaller than an intensity of a Rayleigh wave response generated in the second acoustic wave resonator” as recited in claims 8 and paragraphs 0051, 0077-0080 and 0159 of applicant’s specification.  “Paragraph [0085] of Otagawa, referring to Figs. 8 and 9 of Otagawa, merely discloses that a single comb capacitive electrode 10 is used in the SAW filter device 2 of Otagawa such that a response of each mode (e.g., Rayleigh wave and SH wave) excited by the comb capacitive electrode 10 does not become a spurious response within the passband. However, neither paragraphs [0078], [0079], and [0085] nor any other portions of Otagawa teach, suggest, or even mention that an intensity of a Rayleigh wave response generated in the alleged first acoustic wave resonator Sla of Otagawa is smaller than an intensity of a Rayleigh wave response generated in the alleged second acoustic wave resonator Pla to P4b of Otagawa. In fact, the disclosure of Otagawa does not provide any specific teaching or suggestion regarding an intensity of a Rayleigh wave response generated in the alleged  In accordance with MPEP, "USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969)."(Emphasis is added).In instant case, paragraph 0078 of Otagawa discloses “… a spurious response of a SAW generated by the comb capacitive electrode 10 is able to be positioned outside the passband of the filter. More specifically, since the condition 1 states that VC-(P+SV)/ ɅC <fF-L, a response of a Rayleigh wave generated by the comb capacitive electrode 10 is positioned at a frequency lower than the cutoff frequency on the lower frequency side of the passband. Thus, a response of a Rayleigh wave neither becomes a spurious response nor appears within the passband. Since VC-SH/ ɅC >fF-H , a response of the fundamental wave of a SH wave generated by the comb capacitive electrode 10 is positioned at a frequency higher than the cutoff frequency fF-H on the higher frequency side of the passband. Thus, a response of the fundamental wave of a SH wave neither becomes a spurious response nor appears within the passband. Since a response of the higher-order mode is a frequency higher than the above, this response does not appear within the passband.“ Based on this citation, there is no an C-(P+SV) denotes the acoustic velocity of a P+SV wave, V C-SH denotes the acoustic velocity of a SH wave, and VC-HO denotes the acoustic velocity of, out of higher-order modes of an SH wave, a higher-order mode positioned at the lowest frequency side. In this case, VC-(P+SV)<VC-SH<VC-HO. Note that P+SV waves in the present preferred embodiment are Rayleigh waves.”  Since Otagawa teaches a response of a Rayleigh wave generated only at a frequency lower cutoff frequency on the lower frequency side of the passband of the SAW filter and the response of a Rayleigh wave in passband of the SAW filter is not generated, it understood that an intensity/magnitude/amount of the response of a Rayleigh wave in passband of the SAW filter (which also includes the resonators S1a to S4c and Pla to P4b) is smaller than the response of a Rayleigh wave generated at the frequency lower cutoff frequency; and  the response of the fundamental wave of a SH wave generated at a frequency higher than the cutoff frequency on the higher frequency side of the passband of the SAW filter device 2.  Therefore  Otagawa  clearly teaches an intensity of a Rayleigh wave response generated in the first acoustic wave resonator is smaller than an intensity of a Rayleigh wave response generated in the second acoustic wave resonator” as recited in claims 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa et al (U.S. Patent Pub. # US 2017/0005638 A1) further in view Watanabe et al (U.S. Patent Pub. # US 2013/0285768 A1).
 Regarding claim 8,Otagawa et al discloses an acoustic wave device (figures 1-2, a SAW filter device; paragraphs 0043, 0048 and  0050-0051)  that is provided between a first terminal as an antenna terminal device and a second terminal being different from the first terminal (see figures 1-2, an antenna and an end of resonator S4c), the acoustic wave device comprising: a plurality of acoustic wave resonators (figure 1, a plurality of series arm resonators S1a to S4c and parallel arm resonators P1a to P4b;  an IDT electrode 8; paragraph 0048) ; a high-acoustic-velocity layer located on a side opposite to the IDT electrode with the piezoelectric layer interposed therebetween and in which an acoustic velocity of a bulk wave propagating in the high-acoustic-velocity layer is higher than an acoustic velocity of an acoustic wave propagating in the piezoelectric layer (see figure 2, a high acoustic velocity film 5; paragraphs 0048 and 0050); and a low-acoustic-velocity film provided between the high- acoustic-velocity layer and the piezoelectric layer and in which an acoustic velocity of a bulk wave propagating in the low- acoustic-velocity film is lower than an acoustic 
Otagawa et al does not explicitly disclose a thickness of the piezoelectric layer is equal to or less than about 3.5Ʌ where a wavelength of an acoustic wave, which is determined by an electrode finger cycle as a cycle of the plurality of electrode fingers of the IDT electrode, is Ʌ.
Watanabe et al discloses a thickness of the piezoelectric layer is equal to or less than about 3.5Ʌ where a wavelength of an acoustic wave, which is determined by an electrode finger cycle as a cycle of the plurality of electrode fingers of the IDT electrode, is X (paragraph 0122, thickness of the piezoelectric film about 1.5Ʌ ).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Otagawa et al in view of the teachings of Watanabe et al to make a thickness of the piezoelectric layer is less than about 3.5Ʌ in order to enhance Q factor of an acoustic wave device (see Watanabe et al paragraphs 0032 and 0122).

Regarding claim 10, Otagawa et al in view of Watanabe et al discloses the apparatus of claim 8. Otagawa et al discloses wherein a material of the piezoelectric layer is lithium tantalate or lithium niobate (paragraph 0052); a material of the low-acoustic-velocity film is silicon oxide (paragraph 0051). Although, Otagawa et al does .

2.	Claims 9, 14-16, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otagawa et al (U.S. Patent Pub. # US 2017/0005638 A1) further in view Watanabe et al (U.S. Patent Pub. # US 2013/0285768 A1) further in view of Shimozono (U.S. Patent Pub. # US 2018/0254766 A1).
Regarding claim 9, Otagawa et al in view of Watanabe et al discloses the apparatus of claim 8. Otagawa et al discloses wherein at least one acoustic wave resonator including the antenna end resonator among the plurality of acoustic wave resonators is the first acoustic wave resonator(see figure 1, S1a of series arm resonators S1a to S4c); acoustic wave resonators other than the at least one acoustic wave resonator among the plurality of acoustic wave resonators are the second acoustic wave resonators (figure 1, a plurality of series arm resonators S1a to S4c and parallel arm resonators P1a to P4b; paragraphs 0043-0045).
Otagawa et al in view of Watanabe et al does not explicitly disclose the first acoustic wave resonator is a chip that is different from the second acoustic wave resonators. 0085
Shimozono discloses a first acoustic wave resonator is a chip that is different from a second acoustic wave resonators (figures 5A, 201A and 201B; paragraphs 0085, 0095 and 0101).

	
Regarding claim 14, Otagawa et al in view of Watanabe et al discloses the apparatus of claim 8. Otagawa et al discloses a multiplexer comprising: a first filter including the acoustic wave device (figure 1, a SAW filter device 2; paragraph 0043) and a second filter provided between the first terminal and a third terminal that is different from the first terminal (figure 1, a reception filter 3; paragraph 0043.
Otagawa et al in view of Watanabe et al does not disclose a pass band of the first filter is in a higher frequency range than a pass band of the second filter. 
	Shimozono discloses a pass band of the first filter is in a higher frequency range than a pass band of the second filter (paragraphs 0087-0088).

Regarding claim 15, Otagawa et al in view of Watanabe et al discloses the apparatus of claim 14. Otagawa et al discloses the multiplexer further comprising: a plurality of resonator groups each defined by the plurality of acoustic wave resonators (figures 1, a SAW filter device 2, which defines a transmission filter, and a reception filter 3); wherein in the plurality of resonator groups, the first terminal is a common terminal and the second terminal is an individual terminal (see figure 1, an antenna, a SAW filter device 2, and a reception filter 3; 0043-0044).

Shimozono discloses the antenna end resonators of the plurality of resonator groups are integrated in one chip (figures 5A, 201A and 201B; paragraphs 0085, 0095 and 0101).

Regarding claim 16, Otagawa et al in view of Watanabe et al discloses the apparatus of claim 14. Otagawa et al in view of Watanabe et al does not disclose wherein a minimum frequency of the pass band of the first filter is higher than a maximum frequency of the pass band of the second filter.
Shimozono discloses a minimum frequency of the pass band of the first filter is higher than a maximum frequency of the pass band of the second filter (paragraphs 0087-0088).

Regarding claim 18, Otagawa et al in view of Watanabe et al discloses the apparatus of claim 14. Otagawa et al in view of Watanabe et al does not disclose the high-frequency front end circuit comprising: an amplifier circuit connected to the multiplexer.
Shimozono discloses a high-frequency front end circuit comprising: an amplifier circuit connected to the multiplexer (figure 1, an amplifier 107 0021 and an amplifier 111; paragraphs 0021-0022).


Shimozono discloses a communication apparatus comprising: the high-frequency front end circuit a signal processing circuit that processes a high-frequency signal received by an antenna; wherein the high-frequency front end circuit transmits the high- frequency signal between the antenna and the signal processing circuit (see figure 1, a multiplexer 1 and RF-IC 103; paragraphs 0021-0022).

Allowable Subject Matter
3.	Claims 1-7, 11-13, 17 and 19 are allowed.
Claims 1-7, 11-13, 17 and 19 are remain allowed for the same reasons set forth in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649